DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         SHERMAN BALCH,
                            Appellant,

                                    v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                              No. 4D17-3797

                              [May 23, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No. 2017-CA-
000495.

  Sherman Balch, Palm City, pro se.

  Kimberly S. Mello and Vitaliy Kats of Greenberg Traurig, P.A., Tampa,
and Michele L. Stocker of Greenberg Traurig, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.